Citation Nr: 1647303	
Decision Date: 12/20/16    Archive Date: 12/30/16

DOCKET NO.  12-05 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Alfredo Medina


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel

INTRODUCTION

The Veteran served on active duty for training from June to November 1975, and on active duty from February 1977 to February 1981.  In addition, he had service in the National Guard from October 1974 to December 1976, and in the Air Force Reserves from 1982 to 1999.  During his National Guard and Air Force Reserves service he had various periods of active duty and active duty for training.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran checked boxes 8c on his March 2012 substantive appeal (VA Form 9), indicating he wished to have a hearing before a Veterans Law Judge (VLJ) appearing at his local RO.  That same month, he clarified that he wished to have both a hearing before a VLJ appearing at his local RO and a local hearing with the RO decision maker.  

The hearing was scheduled for September 2016, but the Veteran did not appear.  Two notices were sent to the Veteran and his representative regarding the hearing.  However, one was returned as undeliverable with the forwarding request expired.  A review of the file reveals that at some point in the 18 months prior to the hearing, the Veteran moved.  He provided notice of his change of address in April 2015.  The new address was also recorded on his Power of Attorney (VA Form 21-22a) dated in August 2015.  Unfortunately, the new address was not changed in the VA database.  Hence, the hearing notice was sent to the wrong address.  

In addition, the Board notes that letters sent to the Veteran's agent have gone unanswered and, in June 2016, a letter to the agent was returned marked as unable to forward, vacant.  It is noted that this address is different from the address identified for the agent on the VA Form 21-22a.  

Consequently, another hearing must be scheduled, and as scheduling of the hearing is done by the AOJ, a remand is required.  38 C.F.R. §§ 3.103(a) and (c)(1), 20.700, 20.704 (2015). 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before a Veterans Law Judge appearing at the RO at the earliest available opportunity.  The RO should confirm the correct address of record for both the Veteran and his agent and then notify them of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2016).  A copy of this notification should be associated with the claims file.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).












	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




